Citation Nr: 1109998	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-41 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis of the right wrist with chronic wrist sprain, status post scaphoid excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a rating in excess of 10 percent for the Veteran's service-connected wrist disorder.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The Veteran's right wrist disability is manifested by pain and limitation of motion; ankylosis and arthritic involvement of 2 or more joints or joint groups has not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for arthritis of the right wrist with chronic wrist sprain, status post scaphoid excision have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5215 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in November 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although such notice was not provided to the Veteran, the Board will proceed.

The Veteran's service treatment records, private treatment records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected right wrist condition.  The examination report does not reflect that the claims file was reviewed.  However, as discussed below, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, it appears that the history reported at the time of the VA examination is accurate and consistent with the historical contemporaneous records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Evidence

Private treatment records dated September 2007 reflect that the Veteran's symptoms were unchanged since his previous visit in 2006.  Pain in his wrist was rated as 5/10 in severity.  Physical examination revealed no deformity, ecchymosis, or masses.  There was moderate swelling.  The Veteran had full range of motion in his fingers.  Range of motion of the wrist was limited.  Dorsiflexion was 40 degrees and flexion was 45 degrees.  Pronation and supination were full.  There was pain with active and passive motion, localized in the midcarpal joint and to a lesser degree in the radiocarpal joint.  A midcarpal stress test was stable but painful.  No other tenderness was noted.

The Veteran underwent a scaphoid excision in October 2007.  About 6 days after surgery, the Veteran indicated pain was about 6/10 in severity.  There was mild to moderate tenderness, and residual swelling was noted to be consistent with the time frame.  Tendon function and distal neurovascular function was intact.

The Veteran was afforded a VA examination in April 2008.  The examiner noted the Veteran's prior scaphoid excision.  The Veteran now reported pain rated as 6/10 in severity, which he treated with over-the-counter anti-inflammatory drugs and hydrocodone.  He denied any problems with activities of daily living.  He worked as a compounder and did not have any limitations, though he did wear a brace at work.  On examination, radial pulse of the right wrist was 2+, and the Veteran had full sensation to light touch in all dermatomal distributions.  Range of motion of the wrist was 30 degrees of dorsiflexion, 30 degrees of volnar flexion, 10 degrees of radial deviation, and 20 degrees of ulnar deviation.  Ranges of active and passive motion were the same.  There was no pain with motion and no pain following repetitive use.  The examiner noted that mild wrist pain generally present could further limit function, but it was not possible to express this in terms of additional limitation of motion with any degree of medical certainty.  There was no indication of atrophy.  The distal tips of the fingers could flex to the transverse palmer crease without difficulty.  Flexor and extensor tendons were intact.  The examiner noted that the hand functioned well as a unit.  X-rays reflected evidence of a four-corner fusion which appeared united.

The Veteran testified at a Travel Board hearing in January 2011.  He stated that he had limited mobility in his wrist as a result of the October 2007 surgery.  He also had pain with use, which he treated with over-the-counter ibuprofen.  He had normal sensation, grip strength, and fine motor control.  He was able to write without any problems, though driving presented some difficulty.  He had some difficulty with tasks such as using the restroom, scratching his back, or other movements requiring bending at tight angles.  He did not engage in sports activities like he did prior to his wrist injury.  He reported working as a compounder.  His duties included lifting 115 pound or 220 pound drums to mix chemicals.  He was able to lift normally, though he compensated by using his left hand more than normal.  This resulted in slightly decreased levels of productivity, though he had not missed any work due to his wrist condition.  He indicated that his condition had not changed significantly since his last VA examination.

C.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

For VA purposes, full wrist dorsiflexion or extension is 0 to 70 degrees.  Full wrist palmar flexion is 0 to 80 degrees.  Full wrist ulnar deviation is 0 to 45 degrees. Full wrist radial deviation is 0 to 20 degrees.  Full forearm pronation is from 0 to 80 degrees.  Full forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I (2010).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable.  38 C.F.R. § 4.69.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5215.  Under Diagnostic Code 5215, a 10 percent disability rating is warranted where there is limitation of motion of the wrist on the major hand manifested by dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.

Under Diagnostic Code 5214, a 30 percent evaluation is assigned for ankylosis of the major wrist that is favorable in 20 to 30 degree dorsiflexion.  A 40 percent evaluation is assigned for ankylosis of the major wrist when there is ankylosis in any other position except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when such is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2010).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).


Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis substantiated by X-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  Id.

The Board notes that there are additional diagnostic codes for the evaluation of wrist and forearm disabilities.  However, the medical evidence does not indicate the Veteran's service-connected disability includes any of the wrist and forearm disorders shown from Diagnostic Codes 5205 through 5213.  A Note under the section listing the rating criteria for elbow and forearm disabilities notes that multiple impaired finger movements due to tendon tie-up, muscle, or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  38 C.F.R. § 4.71a (2010).


D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right wrist disability is not warranted.  Initially, the Board notes that the currently assigned 10 percent rating is the maximum schedular rating available under Diagnostic Code 5215.  A higher rating under that Diagnostic Code is not available.

The Board has also considered a rating under Diagnostic Code 5214.  While there is evidence of a four-corner fusion in the Veteran's wrist, there is no indication of ankylosis of the wrist.  Private treatment records and the Veteran's VA examination reflect flexion and dorsiflexion of at least 30 degrees, with additional functional motion in other vectors.  The record does not reflect that the Veteran's wrist is fixed in either a favorable or unfavorable position.  Therefore, a rating under Diagnostic Code 5214 is not warranted.

The Board has considered a higher rating under Diagnostic Code 5003.  However, the evidence does not reflect arthritic involvement of 2 or more major joints, or 2 or more minor joint groups.  There is no indication that the Veteran's service-connected right wrist condition extends beyond the wrist joint.  Therefore, a higher rating under this Diagnostic Code is not warranted.

Finally, the Board has considered whether there are multiple impaired finger movements due to tendon tie-up, muscle, or nerve injury to be separately rated and combined with the wrist rating.  However, such is not demonstrated by the record.  As noted, September 2007 private medical records indicated full range of motion of the fingers, and on recent VA examination in April 2008, no hand impairment was noted.  The Veteran's testimony is consistent with these findings.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right wrist pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes a disability picture  consistent with the assigned ratings, as the Veteran testified that he sought a higher rating primarily based on pain and limitation of motion.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the right wrist condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  The Veteran testified that while he experienced some decreased productivity at work, he had not missed any work due to his wrist disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for arthritis of the right wrist with chronic wrist sprain, status post scaphoid excision, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


